Buskikk, J.
The appellee presented to the appellant his claim for services rendered by him as county superintendent. The claim was disallowed. Appeal to the superior court, where the claim was allowed.
It is conceded that the judgment should be affirmed, if the act of March 8th, 1873, amending sections 33,37,39 and 43 of the common school law of March 6th, 1865, is still in force. On the other hand, it is admitted that the judgment must be reversed, if the act of March 9th, 1875, purporting to amend the same sections of the school law, is valid.
The act of 1873 amended certain sections of the school law of 1865. The sections amended ceased to exist, and were not subject to amendment. The act of 1875 should have amended the act of 1873. This question was recently very fully considered, and decided adversely to the appellant. Blakemore v. Dolan, 50 Ind. 194. See Buskirk’s Prac. 172.
The judgment is affirmed, with costs.